DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6-7, 9-12, 15-16, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2018/0210896 A1), hereinafter “Guo”, and in view of Lin et al. (US 2013/0132377 A1), hereinafter “Lin”.

As per claim 1, Guo teaches an image query method comprising:
“obtaining a global feature of a query image and a plurality of first attributive feature of the query image, wherein a first attributive feature comprises a feature describing a specific attribute area in the query image” at [0033]-[0036], [0044]-[0048];
(Guo teaches locating a target in an image to be search (i.e., “query image”) and classifying the target to obtain the image classification (i.e., “global feature”). Guo also teaches extracting local features of the target to generate local feature codes of the local features (i.e., “first attributive feature”)
“querying an image library based on the global feature to obtain a first image set, wherein the first image set comprises at least one image, and each image in the first image set has a plurality of second attributive features that correspond to the plurality of first attributive features” at [0038], [0044]-[0048];
(Guo teaches searching an image database (i.e., “image library”) for suspected images (i.e., “a first image set”) of the same classification as the target (i.e., “the global feature”), wherein each of the suspected images includes pre-stored local 
“selecting at least one image from the first image set whose similarity of a respective plurality of second attributive features to the plurality of first attributive features of the query image is greater than a preset threshold” at [0038];
(Guo teaches comparing pre-stored local feature code (i.e., “attributive features” of the suspected images with the local feature code of the target, and outputting a suspected image with a similarity larger than a first threshold (i.e., “preset threshold”)
“setting the at least one selected image as a second image set, obtaining a query result based on the second image set” at [0038]
(Guo teaches outputting a suspected image with similarity larger than a first threshold as search result)
Guo does not explicitly teach “wherein the similarity corresponds to an attribute integration similarity of the respective plurality of second attributive features to the plurality of first attributive features, wherein the attribute integration similarity is a sum of attributive feature similarities determined by comparing a first attributive feature with a corresponding second attributive feature using at least one of a significance level, a confidence level, or feature description information of the first attribute feature and the corresponding second attributive feature, wherein the significance level indicates of a weight of a respective specific attribute area associated with a respective attribute feature, wherein confidence level indicates reliability of the respective specific attribute area, and wherein the feature description information describes a feature of the at least one of 
Thus, it would have been obvious to one of ordinary skill in the art to combine Lin with Guo’s teaching because “Local BoF image retrieval method as described herein may identify the location of regions or sub-regions in images that have a certain degree of similarity with respect to a query image”, as suggested by Lin at [0009]. 

As per claim 2, Guo and Lin teach the method of claim 1 discussed above. Guo also teaches: “wherein the similarity corresponds to the attribute integration similarity of the respective plurality of second attributive features to the plurality of first attributive features being greater than the preset threshold” at [0038].

As per claim 3, Guo and Lin teach the method of claim 2 discussed above. Guo also teaches:  wherein “comparing the first attributive feature with the corresponding second attributive feature is further based on an attribute area type that indicates a type of the respective specific attribute area” at [0106].

As per claim 6, Guo and Lin teach the method of claim 2 discussed above. Line also teaches: wherein “comparing the first attributive feature with the corresponding second attributive feature is further based on status description information describing a status of the respective specific attribute area” at [0047]-[0063].

As per claims 7, 21, Guo and Lin teach the method of claim 2 discussed above. Lin  also teaches: wherein “the significance level further indicates a relative significance of a respective first attribute feature in representing the global feature with respect to other first attributive features, or a relative significance of a respective second attributive feature in representing the global feature with respect to the second attributive feature” at [0055]-[0063], [0072]-[0082].

As per claim 9, Guo and Lin teach the method of claim 1 discussed above. Guo also teaches: “extracting a global feature of each image in the image library; constructing an index of the image library with respect to the global feature of each image; extracting the plurality of second attributive feature of each image in the image library; and constructing the index of the image library with respect to the plurality of second attributive features” at [0087]-[0103], [0109].

As per claims 22-24, Guo and Lin teach the method of claims 1, 10, 10 discussed above. Guo also teaches “wherein each first attributive feature and each second attributive feature comprises at least one of a color, texture, or shape” at [0059].

Claims 10-12, 15-16, 18-20 recite similar limitations as in claims 1-3, 6-7, 9 and are therefore rejected by the same reasons. 


Allowable Subject Matter
Claims 8, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant’s arguments filed 10/14/2020 have been considered but are moot in view of new ground of rejection.









Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


	



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 1, 2021